IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                               No. 07-40298
                                                                        FILED
                                                                   September 30, 2008
                             Summary Calendar
                                                                  Charles R. Fulbruge III
                                                                          Clerk
ARTHUR LEE POWELL

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:06-CV-224


Before HIGGINBOTHAM, BARKSDALE and ELROD, Circuit Judges.
PER CURIAM:*
      Arthur Lee Powell, Texas prisoner # 438963, appeals the dismissal of his
28 U.S.C. § 2254 petition, in which he challenged a disciplinary proceeding. A
certificate of appealability was granted on whether Powell was entitled to
mandatory supervised release, thereby creating a liberty interest in the process
he received at the disciplinary hearing. The respondent asserts that Powell was
entitled to mandatory supervised release and that the case should be remanded


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40298

in light of Teague v. Quarterman, 482 F.3d 769, 773 (5th Cir. 2007). The
respondent has also filed a motion to remand the case.
      The respondent’s motion to remand is GRANTED. The district court’s
dismissal of Powell’s due process claim is VACATED, and the case is
REMANDED to the district court for it to consider the merits of Powell’s due
process claim regarding the loss of good time credit.




                                       2